 



GARTNER, INC.
EXECUTIVE PERFORMANCE BONUS PLAN
(Effective January 1, 2008)

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 1 BACKGROUND, PURPOSE AND DURATION
    1  
 
       
1.1 Effective Date
    1  
1.2 Purpose of the Plan
    1  
 
       
SECTION 2 DEFINITIONS
    1  
 
       
2.1 “Actual Award”
    1  
2.2 “Affiliate”
    1  
2.3 “Base Salary”
    1  
2.4 “Board”
    1  
2.5 “Cash Flow”
    1  
2.6 “Code”
    1  
2.7 “Committee”
    2  
2.8 “Company”
    2  
2.9 “Contract Value”
    2  
2.10 “Customer Efficiency”
    2  
2.11 “Determination Date”
    2  
2.12 “Disability”
    2  
2.13 “Earnings Per Share”
    2  
2.14 “Employee”
    2  
2.15 “Financial Efficiency”
    2  
2.16 “Fiscal Year”
    2  
2.17 “Maximum Award”
    2  
2.18 “Participant”
    2  
2.19 “Payout Formula”
    3  
2.20 “Performance Period”
    3  
2.21 “Performance Goals”
    3  
2.22 “Plan”
    3  
2.23 “Profit”
    3  
2.24 “Retirement”
    3  
2.25 “Revenue”
    3  
2.26 “SG&A”
    3  
2.27 “Target Award”
    4  
2.28 “Termination of Employment”
    4  
2.29 “Total Stockholder Return”
    4  
 
       
SECTION 3 SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
    4  
 
       
3.1 Selection of Participants
    4  
3.2 Determination of Performance Goals
    4  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
3.3 Determination of Target Awards
    4  
3.4 Determination of Payout Formula or Formulae
    4  
3.5 Date for Determinations
    5  
3.6 Determination of Actual Awards
    5  
 
       
SECTION 4 PAYMENT OF AWARDS
    5  
 
       
4.1 Right to Receive Payment
    5  
4.2 Timing of Payment
    5  
4.3 Form of Payment
    5  
4.4 Termination of Employment
    5  
 
       
SECTION 5 ADMINISTRATION
    5  
 
       
5.1 Committee is the Administrator
    5  
5.2 Committee Authority
    6  
5.3 Decisions Binding
    6  
5.4 Delegation by the Committee
    6  
 
       
SECTION 6 GENERAL PROVISIONS
    6  
 
       
6.1 Tax Withholding
    6  
6.2 No Effect on Employment
    6  
6.3 Participation
    6  
6.4 Indemnification
    7  
6.5 Successors
    7  
6.6 Beneficiary Designations
    7  
6.7 Nontransferability of Awards
    8  
6.8 Deferrals
    8  
 
       
SECTION 7 AMENDMENT, TERMINATION AND DURATION
    8  
 
       
7.1 Amendment, Suspension or Termination
    8  
7.2 Duration of the Plan
    8  
 
       
SECTION 8 LEGAL CONSTRUCTION
    8  
 
       
8.1 Gender and Number
    8  
8.2 Severability
    8  
8.3 Requirements of Law
    8  
8.4 Governing Law
    8  
8.5 Captions
    8  

-iii-



--------------------------------------------------------------------------------



 



GARTNER, INC.
EXECUTIVE PERFORMANCE BONUS PLAN
SECTION 1
BACKGROUND, PURPOSE AND DURATION
     1.1 Effective Date. The Plan is effective as of January 1, 2008, subject to
ratification by an affirmative vote of the holders of a majority of the Shares
that are present in person or by proxy and entitled to vote at the 2007 Annual
Meeting of Stockholders of the Company.
     1.2 Purpose of the Plan. The Plan is intended to increase stockholder value
and the success of the Company by motivating Participants (1) to perform to the
best of their abilities, and (2) to achieve the Company’s objectives. The Plan’s
goals are to be achieved by providing Participants with the opportunity to earn
incentive awards for the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the payment of bonuses that qualify as
performance-based compensation under Section 162(m) of the Code.
SECTION 2
DEFINITIONS
     The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
     2.1 “Actual Award” means as to any Performance Period, the actual award (if
any) payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.6 to eliminate or reduce the award
otherwise determined by the Payout Formula.
     2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.
     2.3 “Base Salary” means as to any Performance Period, the Participant’s
earned salary during the Performance Period. Such Base Salary shall be before
both (a) deductions for taxes or benefits, and (b) deferrals of compensation
pursuant to Company-sponsored plans and Affiliate-sponsored plans.
     2.4 “Board” means the Board of Directors of the Company.
     2.5 “Cash Flow” means as to any Performance Period, cash generated from
operating activities, free cash flow or total cash flow and includes cash flow
return on investment (calculated by dividing any of the foregoing measures of
Cash Flow by total capital).
     2.6 “Code” means the Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code or regulation thereunder shall include such
section or regulation, any

 



--------------------------------------------------------------------------------



 



valid regulation promulgated thereunder, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.
     2.7 “Committee” means the committee appointed by the Board (pursuant to
Section 5.1) to administer the Plan.
     2.8 “Company” means Gartner, Inc., a Delaware corporation, or any successor
thereto.
     2.9 “Contract Value” means as to any Performance Period, the value
attributable to all subscription-related research products that recognize
revenue on a ratable basis. Contract value is calculated as the annualized value
of all subscription research contracts in effect at a specific point in time,
without regard to the duration of the contract.
     2.10 “Customer Efficiency” means as to any Performance Period, a
performance measurement related to interaction with customers and other
third-party entities (for example, but not by way of limitation, client
retention, wallet retention, utilization rates, sales performance, billable
headcount and user retention, each as defined by the Committee).
     2.11 “Determination Date” means the latest possible date that will not
jeopardize a Target Award or Actual Award’s qualification as performance-based
compensation under Section 162(m) of the Code.
     2.12 “Disability” means a permanent disability in accordance with a policy
or policies established by the Committee (in its discretion) from time to time.
     2.13 “Earnings Per Share” means as to any Performance Period, the Company’s
after-tax Profit, divided by a weighted average number of common shares
outstanding and/or dilutive common equivalent shares deemed outstanding.
     2.14 “Employee” means any employee of the Company or of an Affiliate,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan.
     2.15 “Financial Efficiency” means as to any Performance Period, the
percentage equal to Profit (or Revenue) for the Performance Period, divided by a
financial metric determined by the Committee (for example, but not by way of
limitation, stockholders’ equity or Revenue). Financial Efficiency shall
include, but not be limited to, return on stockholders’ equity, return on
capital, return on assets, return on investment, economic value added and any
measure of internal rate of return, each as defined by the Committee.
     2.16 “Fiscal Year” means the fiscal year of the Company.
     2.17 “Maximum Award” means as to any Participant for any Performance
Period, $5 million.
     2.18 “Participant” means as to any Performance Period, an Employee who has
been selected by the Committee for participation in the Plan for that
Performance Period.

-2-



--------------------------------------------------------------------------------



 



     2.19 “Payout Formula” means as to any Performance Period, the formula or
payout matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.
     2.20 “Performance Period” means a Fiscal Year.
     2.21 “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Committee (in its discretion) to be applicable to a Participant for a
Target Award for a Performance Period. As determined by the Committee, the
Performance Goals for any Target Award applicable to a Participant may provide
for a targeted level or levels of achievement using one or more of the following
measures: (a) Cash Flow, (b) Contract Value, (c) Customer Efficiency,
(d) Earnings Per Share, (e) Financial Efficiency, (f) Profit, (g) Revenue,
(h) SG&A and (i) Total Stockholder Return. Performance Goals may differ from
Participant to Participant, Performance Period to Performance Period and from
award to award. Any criteria used may be measured, as applicable, (i) in
absolute terms, (ii) in relative terms (including, but not limited, any increase
(or decrease with respect to SG&A) over the passage of time and/or any
measurement against other companies or financial or business or stock index
metrics particular to the Company), (iii) on a per share and/or share per capita
basis, (iv) against the performance of the Company as a whole or against any
Affiliate(s), or a particular segment(s), a business unit(s) or a product(s) of
the Company, (v) on a pre-tax or after-tax basis and/or (vi) using an actual
foreign exchange rate or on a foreign exchange neutral basis. Prior to the
Determination Date, the Committee shall determine whether any element(s) (for
example, but not by way of limitation, the effect of mergers or acquisitions)
shall be included in or excluded from the calculation of any Performance Goal
with respect to any Participants (whether or not such determinations result in
any Performance Goal being measured on a basis other than generally accepted
accounting principles).
     2.22 “Plan” means the Gartner, Inc. Executive Performance Bonus Plan, as
set forth in this instrument and as hereafter amended from time to time.
     2.23 “Profit” means as to any Performance Period, a measurement of net
income as determined by the Committee with respect to a Performance Goal. Profit
may be determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”) or adjusted to exclude any or all non-GAAP items.
     2.24 “Retirement” means with respect to any Participant, a Termination of
Employment occurring in accordance with a policy or policies established by the
Committee (in its discretion) from time to time.
     2.25 “Revenue” means as to any Performance Period, net revenues generated
or to be generated (backlog) from third parties.
     2.26 “SG&A” means as to any Performance Period, any and all selling,
general and/or administrative expenses of the Company or any Affiliate(s) as
reported in a statement of income for the period, or any and all selling,
general and/or administrative expenses of the Company or any Affiliate(s)
expressed as a percentage of Revenue or Profit.

-3-



--------------------------------------------------------------------------------



 



     2.27 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 3.3.
     2.28 “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, Retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.
     2.29 “Total Stockholder Return” means as to any Performance Period, the
total return (change in share price plus reinvestment of any dividends) of a
share of the Company’s common stock.
SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
     3.1 Selection of Participants. The Committee, in its sole discretion, shall
select the Employees who shall be Participants for any Performance Period. The
Committee, in its sole discretion, also may designate as Participants one or
more individuals (by name or position) who are expected to become Employees
during a Performance Period. Participation in the Plan is in the sole discretion
of the Committee, and shall be determined on a Performance Period by Performance
Period basis. Accordingly, an Employee who is a Participant for a given
Performance Period in no way is guaranteed or assured of being selected for
participation in any subsequent Performance Period.
     3.2 Determination of Performance Goals. The Committee, in its sole
discretion, shall establish the Performance Goals for each Participant for the
Performance Period. Such Performance Goals shall be set forth in writing.
     3.3 Determination of Target Awards. The Committee, in its sole discretion,
shall establish a Target Award for each Participant. Each Participant’s Target
Award shall be determined by the Committee in its sole discretion, and each
Target Award shall be set forth in writing.
     3.4 Determination of Payout Formula or Formulae. On or prior to the
Determination Date for a Performance Period, the Committee, in its sole
discretion, shall establish a Payout Formula or Formulae for purposes of
determining the Actual Award (if any) payable to each Participant. Each Payout
Formula shall (a) be in writing, (b) be based on a comparison of actual
performance to the Performance Goals, (c) provide for the payment of a
Participant’s Target Award if the Performance Goals for the Performance Period
are achieved at the predetermined level, and (d) provide for the payment of an
Actual Award greater than or less than the Participant’s Target Award, depending
upon the extent to which actual performance exceeds or falls below the
Performance Goals. Notwithstanding the preceding, in no event shall a
Participant’s Actual Award for any Performance Period exceed the Maximum Award.

-4-



--------------------------------------------------------------------------------



 



     3.5 Date for Determinations. The Committee shall make all determinations
under Sections 3.1 through 3.4 on or before the Determination Date.
     3.6 Determination of Actual Awards. After the end of each Performance
Period, the Committee shall certify in writing (for example, in its meeting
minutes) the extent to which the Performance Goals applicable to each
Participant for the Performance Period were achieved or exceeded, as determined
by the Committee. The Actual Award for each Participant shall be determined by
applying the Payout Formula to the level of actual performance that has been
certified in writing by the Committee. Notwithstanding any contrary provision of
the Plan, the Committee, in its sole discretion, may (a) eliminate or reduce the
Actual Award payable to any Participant below that which otherwise would be
payable under the Payout Formula, and (b) determine whether or not any
Participant will receive an Actual Award in the event the Participant incurs a
Termination of Employment prior to the date the Actual Award is to be paid
pursuant Section 4.2 below.
SECTION 4
PAYMENT OF AWARDS
     4.1 Right to Receive Payment. Each Actual Award that may become payable
under the Plan shall be paid solely from the general assets of the Company or
the Affiliate that employs the Participant (as the case may be), as determined
by the Committee. Nothing in this Plan shall be construed to create a trust or
to establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.
     4.2 Timing of Payment. Subject to Section 3.6, payment of each Actual Award
shall be made as soon as administratively practicable, but in no event later
than two and one-half months after the end of the applicable Performance Period.
     4.3 Form of Payment. Each Actual Award shall be paid in cash (or its
equivalent) in a single lump sum.
     4.4 Termination of Employment. If a Participant incurs a Termination or
Employment for any reason prior to the end of the Performance Period, such
Participant shall not be entitled to an Award. If a Participant incurs a
Termination of Employment due to death, disability or an involuntary termination
prior to the payment of an Actual Award (determined under Section 3.6) that was
scheduled to be paid to him or her prior to such Termination of Employment for a
prior Performance Period, the Award shall be paid to the Participant or, if
applicable, to his or her designated beneficiary or, if no beneficiary has been
designated, to his or her estate.
SECTION 5
ADMINISTRATION
     5.1 Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an “outside director” under Section 162(m) of the Code.

-5-



--------------------------------------------------------------------------------



 



If it is later determined that one or more members of the Committee do not so
qualify, actions taken by the Committee prior to such determination shall be
valid despite such failure to qualify. Any member of the Committee may resign at
any time by notice in writing mailed or delivered to the Secretary of the
Company. As of the Effective Date of the Plan, the Plan shall be administered by
the Compensation Committee of the Board.
     5.2 Committee Authority. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees shall be granted awards, (b) prescribe the terms
and conditions of awards, (c) interpret the Plan and the awards, (d) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by Employees who are foreign nationals or employed outside of the
United States, (e) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules.
     5.3 Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.
     5.4 Delegation by the Committee. The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may not delegate its
authority and/or powers with respect to awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code.
SECTION 6
GENERAL PROVISIONS
     6.1 Tax Withholding. The Company or an Affiliate, as determined by the
Committee, shall withhold all applicable taxes from any Actual Award, including
any federal, state, local and other taxes.
     6.2 No Effect on Employment. Nothing in the Plan shall interfere with or
limit in any way the right of the Company or an Affiliate, as applicable, to
terminate any Participant’s employment or service at any time, with or without
cause. For purposes of the Plan, transfer of employment of a Participant between
the Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Employment. Employment with the Company and its
Affiliates is on an at-will basis only. The Company expressly reserves the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise occurs, to terminate any individual’s
employment with or without cause, and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant.
     6.3 Participation. No Employee shall have the right to be selected to
receive an award under this Plan, or, having been so selected, to be selected to
receive a future award.

-6-



--------------------------------------------------------------------------------



 



     6.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.
     6.5 Successors. All obligations of the Company and any Affiliate under the
Plan, with respect to awards granted hereunder, shall be binding on any
successor to the Company and/or such Affiliate, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of the
Company or such Affiliate.
     6.6 Beneficiary Designations.
     a. Designation. Each Participant may, pursuant to such uniform and
nondiscriminatory procedures as the Committee may specify from time to time,
designate one or more Beneficiaries to receive any Actual Award payable to the
Participant at the time of his or her death. Notwithstanding any contrary
provision of this Section 6.6 shall be operative only after (and for so long as)
the Committee determines (on a uniform and nondiscriminatory basis) to permit
the designation of Beneficiaries.
     b. Changes. A Participant may designate different Beneficiaries (or may
revoke a prior Beneficiary designation) at any time by delivering a new
designation (or revocation of a prior designation) in like manner. Any
designation or revocation shall be effective only if it is received by the
Committee. However, when so received, the designation or revocation shall be
effective as of the date the designation or revocation is executed (whether or
not the Participant still is living), but without prejudice to the Committee on
account of any payment made before the change is recorded. The last effective
designation received by the Committee shall supersede all prior designations.
     c. Failed Designation. If the Committee does not make this Section 6.6
operative or if Participant dies without having effectively designated a
Beneficiary, the Participant’s Account shall be payable to the general
beneficiary shown on the records of the Employer. If no Beneficiary survives the
Participant, the Participant‘s Account shall be payable to his or her estate.

-7-



--------------------------------------------------------------------------------



 



     6.7 Nontransferability of Awards. No award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 6.6. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.
     6.8 Deferrals. The Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash that would otherwise be
delivered to a Participant under the Plan. Any such deferral elections shall be
made into the Gartner, Inc. Deferred Compensation Plan (or such other similar
nonqualified deferred compensation plan in effect at the time) and subject to
such rules and procedures as shall be determined by the Committee in its sole
discretion.
SECTION 7
AMENDMENT, TERMINATION AND DURATION
     7.1 Amendment, Suspension or Termination. The Board or the Committee, each
in its sole discretion, may amend or terminate the Plan, or any part thereof, at
any time and for any reason. The amendment, suspension or termination of the
Plan shall not, without the consent of the Participant, alter or impair any
rights or obligations under any Target Award theretofore granted to such
Participant. No award may be granted during any period of suspension or after
termination of the Plan.
     7.2 Duration of the Plan. The Plan shall commence on the date specified
herein, and subject to Section 7.1 (regarding the Board or the Committee’s right
to amend or terminate the Plan), shall remain in effect thereafter.
SECTION 8
LEGAL CONSTRUCTION
     8.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     8.2 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     8.3 Requirements of Law. The granting of awards under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
     8.4 Governing Law. The Plan and all awards shall be construed in accordance
with and governed by the laws of the State of Connecticut, but without regard to
its conflict of law provisions.
     8.5 Captions. Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.

-8-



--------------------------------------------------------------------------------



 



EXECUTION
     IN WITNESS WHEREOF, Gartner, Inc., by its duly authorized officer, has
executed the Plan on the date indicated below.

            GARTNER, INC.
    Dated: June 5, 2007  By:   /s/ Christopher J. Lafond         Name:  
Christopher J. Lafond        Title:   EVP and Chief Financial Officer     

-9-